           Case 2:21-cv-01816 Document 4 Filed 02/26/21 Page 1 of 3 Page ID #:587



 1   Jerry A. Crandall (CSB No. 250192)
 2
     jac@crandalltech.com
     CRANDALL TECHNOLOGIES LLC
 3   1590 Heavenly View Trail
 4
     Reno, NV 89523
     Telephone: 775.525.8777
 5   Facsimile: 775.501.5157
 6
     Attorney for Plaintiff
 7   CRANDALL TECHNOLOGIES LLC
 8

 9                         UNITED STATES DISTRICT COURT
10
                         CENTRAL DISTRICT OF CALIFORNIA
11

12                                WESTERN DIVISION

13
     CRANDALL TECHNOLOGIES LLC,                 Case No. 2:21-cv-01816
14   a Nevada limited liability company,
15
                                                PLAINTIFF CRANDALL
                   Plaintiff,                   TECHNOLOGIES LLC’S
16                                              LOCAL RULE 7.1-1 NOTICE OF
17
             vs.                                INTERESTED PARTIES &
                                                FED. R. CIV. P. 7.1 DISCLOSURE
18   AMGEN INC.,                                STATEMENT
19
     a Delaware corporation,
                                                Complaint filed:   February 26, 2021
20                 Defendant.
21

22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

     PLAINTIFF’S L.R. 7.1-1 NOTICE &
     FED. R. CIV. P. 7-1 DISCLOSURE                            Case No. 2:21-cv-01816
           Case 2:21-cv-01816 Document 4 Filed 02/26/21 Page 2 of 3 Page ID #:588



 1    PLAINTIFF’S LOCAL RULE 7.1-1 NOTICE OF INTERESTED PARTIES
 2                 & FED. R. CIV. P. 7.1 DISCLOSURE STATEMENT
 3           Pursuant to Local Rule 7-1.1, the undersigned hereby lists all persons,
 4   associations of persons, firms, partnerships, and corporations (including parent
 5   corporations, clearly identified as such) that may have a pecuniary interest in the
 6   outcome of the case, including any insurance carrier that may be liable in whole or
 7   in part (directly or indirectly) for a judgment in the action or for the cost of
 8   defense.
 9           The undersigned, counsel of record for Plaintiff Crandall Technologies LLC,
10   certifies that the following listed party (or parties) may have a pecuniary interest in
11   the outcome of this case. These representations are made to enable the Court to
12   evaluate possible disqualification or recusal.
13

14                Jerry Alan Crandall, the undersigned attorney.
15

16           Additionally, in view of Fed. R. Civ. P. 7.1, Plaintiff Crandall Technologies
17   LLC in the subject action hereby provides the following information:
18           Crandall Technologies LLC certifies that it is a limited liability company
19   organized in the State of Nevada. Jerry Alan Crandall, the undersigned attorney,
20   has an ownership interest in Crandall Technologies LLC. No parent corporation or
21   any publicly held corporation owns 10% or more of an interest in Crandall
22   Technologies LLC.
23

24           Counsel for Plaintiff Crandall Technologies LLC will amend this notice if
25   any additional interested party is identified.
26   ///
27   ///
28   ///

     PLAINTIFF’S L.R. 7.1-1 NOTICE &
     FED. R. CIV. P. 7-1 DISCLOSURE              1                     Case No. 2:21-cv-01816
        Case 2:21-cv-01816 Document 4 Filed 02/26/21 Page 3 of 3 Page ID #:589



 1   Date: February 26, 2021            By:   /s/ Jerry A. Crandall
 2                                            Jerry A. Crandall (CSB No. 250192)
 3
                                              jac@crandalltech.com
                                              CRANDALL TECHNOLOGIES LLC
 4                                            1590 Heavenly View Trail
 5
                                              Reno, NV 89523

 6                                            Attorney for Plaintiff
 7                                            Crandall Technologies LLC

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     PLAINTIFF’S L.R. 7.1-1 NOTICE &
     FED. R. CIV. P. 7-1 DISCLOSURE       2                    Case No. 2:21-cv-01816
